Citation Nr: 1229417	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  07-15 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for throat cancer.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel






INTRODUCTION

The Veteran had active military service from May 1969 to December 1971.  His service included a one-year tour in the Republic of Vietnam.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2006 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran is presumed to have had herbicide exposure while serving in the Republic of Vietnam.

2.  The Veteran's cancer has not been shown to be of the type or in a location that would dictate that it be presumptively linked to his presumed herbicide exposure.

3.  The Veteran's throat cancer has not been shown to have either begun during or have otherwise been caused by his military service, to include any exposures therein. 


CONCLUSION OF LAW

Criteria for service connection for throat cancer have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree anytime after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

The exclusive list of diseases which are covered by this presumption are: 
AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy (meaning transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset); porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The term "soft-tissue sarcoma" includes the following: Adult fibrosarcoma; Dermatofibrosarcoma protuberans; Malignant fibrous histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); Proliferating (systemic) angioendotheliomatosis; Malignant glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma (malignant synovioma); Malignant giant cell tumor of tendon sheath; Malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; Malignant mesenchymoma; Malignant granular cell tumor; Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of tendons and aponeuroses; Extraskeletal Ewing's sarcoma; Congenital and infantile fibrosarcoma; and Malignant ganglioneuroma.  Id. at Note 1.

In August 2006, the Veteran filed a claim seeking service connection for throat cancer, which he maintains is secondary to his exposure to herbicide agents in Vietnam.  

The Veteran served on active duty as a Combat Engineer from May 1969 to December 1971; including a year in Vietnam from November 1969 to November 1970.  Based on his service in Vietnam, he is presumed to have been exposed to herbicides such as Agent Orange.  However, the Board notes that the mere exposure to Agent Orange alone does not create a permanent disability for which compensation may be granted.  Instead, one of the above mentioned diseases must be manifested to merit the presumption.  

In March 1995, the Veteran was treated for squamous cell carcinoma which was found in the lymph node in his neck, and he has asserted that given the close proximity of the cancer to his respiratory system, the presumption of service connection based on a disease linked to herbicide exposure should be extended to cover his cancer.

The Board agrees that if it were established that the Veteran's throat cancer originated in his lung, bronchus, larynx, or trachea, such a cancer would be presumptively linked to his presumed herbicide exposure during his Vietnam service (subject to rebuttable by evidence to the contrary).  However, it is important to note that presumptive service connection refers to the primary cancer so that if the Veteran's squamous cell carcinoma metastasized into his lung, bronchus, larynx, or trachea it would not be subject to presumptive service connection under 38 U.S.C.A. § 1116(a) and 38 C.F.R. § 3.309(e).  VAOPGCPREC 18-97; Darby v. Brown, 10 Vet. App. 243 (1997).  

Service connection would also be presumptively warranted if the Veteran's cancer was one of the types of cancer enumerated in 3.309(e).

Thus, the two critical questions in this case are what type of cancer did the Veteran have, and where did it originate? 

The facts of this case are as follows.  The Veteran was discharged from military service in December 1971.  On March 14, 1995, he was admitted into a private hospital secondary to complaints of a non-tender, 3x4 centimeter, left neck mass, which the Veteran had noticed for three months.  He admitted to a ten year history of smoking a half a pack of tobacco per day.  He reported that he had quit smoking some nine years previously.  

On March 15, 1995, a CT scan of the neck (with contrast) found a well circumscribed, left posterior, solitary mass.  The mass was oval shaped, approximately 2.3 by 4 centimeters in diameter, and extended over 5 centimeters in length.  The left carotid and jugular veins were mildly displaced by the mass.  The radiologist remarked that because of its position it probably represented an enlarged lymph node compatible with an infectious or neoplastic process.

On March 20, 1995, a lymphadenectomy to rule out lymphoma was done.  Pathology found malignant poorly differentiated neoplasm.  See 3-20-95 Surgical Pathology Report, Path.No: 95-713.  It was noted that in order to delineate the nature of the neoplasm (whether it was epithelial or lymphoma), the slides and blocks were being sent to another laboratory.

Chest x-rays taken March 28, 1995, found no evidence of active disease in the chest.  A CT scan of the paranasal sinuses with and without contrast enhancement, also done on March 28, 1995, found rightward deviation of the nasal septum and "mild mucoperiosteal inflammatory changes in the left maxillary antrum, both sphenoidal sinuses and a few mid and posterior ethmoidal air cells." 

A hospital record dated March 29, 1995, shows a diagnosis of "squamous carcinoma, neck node."  

On March 31, 1995, the Veteran underwent a direct laryngoscopy with biopsy; an esophagoscopy with biopsy; and a nasal pharyngoscopy with biopsy of the nasopharynx.  Pre-operative diagnosis was metastatic squamous cell carcinoma poorly differentiated.  Examination of left pyriform sinus tissue revealed pharyngeal mucosa and submucosa, with lymphoid and glandular tissue.  See 3-31-95 Surgical Pathology Report, Path.No: 95-836.  Examination of nasopharynx tissue revealed pharyngeal mucosa and submucosa, with lymphoid and glandular tissue.  Id.  No dysplasia or neoplasia were identified.  The pathologist added that the biopsies did not reveal a primary lesion which might be connected with the previously identified lymph nodal metastasis.  Post-operative diagnosis was metastatic squamous cell carcinoma poorly differentiated, with an unknown primary.  

On June 1, 1995, the Veteran underwent an upper endoscopy with PEG placement.  The report noted that the Veteran had nasopharyngeal carcinoma; was undergoing radiation therapy; and was unable to eat.  The Veteran was discharged after successful placement of the percutaneous gastrostomy tube.

On April 15, 1996, a CT scan of the head was done secondary to complaints of severe headaches.  Examination found no evidence of mass, infarct or hemorrhage; no imaging abnormality. 

An MRI report dated August 7, 2004, advises of left temporomandibular joint dysfunction "following radiation therapy for nasopharyngeal carcinoma."  

The Veteran contends that although the metastatic tumor was removed from his throat, the primary cancer could have been respiratory in nature affecting either the lung, bronchus, larynx, or trachea, thus being presumptively related to herbicide exposure in accordance with 38 U.S.C.A. § 1116(a).  He has also pointed out that if the initial suspicion of a lymphoma-type cancer was confirmed, such cancer might also be presumptively related to herbicide exposure for a veteran who served in Vietnam in accordance with 38 U.S.C.A. § 1116(a)(2)(A).  

In September 2008 and again in May 2010, the Board remanded the Veteran's claim to obtain pathology specimens from the Central Texas Medical Center.  Once the requested materials were obtained, the Board forwarded the Veteran's claim to the Joint Pathology Center (founded after the Armed Forces Institute of Pathology (AFIP) shut down), an agency specializing in consultation on pathologic specimens with world renowned expertise in the field, and requested that the Veteran's claims file, including the pathology slides, be reviewed and that the opinion address two specific questions:

1)  What is the most accurate pathologic diagnosis (that is, was the mass removed from the Veteran's throat in 1995 squamous cell carcinoma, lymphoma, etc.)? 

2)  Can the primary site of the metastatic carcinoma that was removed from the Veteran's throat in 1995 be identified with any certainty?

In November 2011, a letter was received from the Joint Pathology Center, indicating that 14 hematoxylin and eosin stained microscopic slides had been independently reviewed by members of the Head & Neck and Endocrine Pathology and by Pulmonary Pathology.  Two diagnoses were rendered: a) left pyriform sinus and nasopharynx: chronic mucositis and reactive changes, no malignancy identified; and b) neck, lymph node: metastatic poorly differentiated carcinoma.  It was also noted that most reviewers felt that the metastatic carcinoma represented a poorly differentiated squamous cell carcinoma.  However, they concluded that it was not possible to assess the location of the primary tumor site on the submitted tissue.

The Interim Director of the Joint Pathology Center clarified that the tumor was found in the Veteran's lymph node and not in his throat.

As an initial point, the Board notes that the expert medical professionals who reviewed the slides of the Veteran's cancer, felt that the cancer was squamous cell carcinoma.  It is also noted that the private doctors who had treated the Veteran's cancer also felt that it was squamous cell carcinoma.  However, squamous cell carcinoma is not a cancer which is specifically linked to herbicide exposure (such as, for example, a soft-tissue sarcoma or a lymphoma).  

Having reviewed the claims file, there is no competent medical suggestion that the Veteran's cancer was in fact a form of lymphoma.  The Veteran has not argued otherwise, and indeed, he lacks the medical training and expertise to provide a complex medical opinion, such as diagnosing a type of cancer.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).   

Thus, the issue becomes where the squamous cell carcinoma originated, and specifically whether it originated in the Veteran's lung, bronchus, larynx, or trachea.  Unfortunately, the Veteran's claims file is void of any competent medical opinion which was able to determine the location in which his cancer originated.  The Joint Pathology Center was unable to make such a determination, and the private treatment records similarly fail to show the primary location of the cancer.  For example, in a March 1995 treatment record it was noted that the Veteran had squamous cell carcinoma of the neck node with "unknown primary".

In his substantive appeal, the Veteran asserted that the biopsy report had revealed that he was treated for squamous cell carcinoma of the nasopharynx, and that it showed that the primary site of the cancer was in the nasopharynx and that it then metastasized into the neck node.  He pointed to the radiation treatments he had undergone and indicated that the radiation consisted of the complete nasopharynx and laryngeal area.

Unfortunately, while the Veteran, as a lay person, is considered competent to report what comes to him through his senses, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular cancer.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  As such, the Veteran is not considered competent to identify where his squamous cell carcinoma began.
 
Moreover, the surgical pathology report actually stated that the Veteran had squamous cell carcinoma of the neck node, unknown primary, and added that the biopsies did not reveal a primary lesion which might be connected with the previously identified lymph nodal metastasis.  As such, the medical evidence of record appears to have been unable to pinpoint the origin of the Veteran's squamous cell carcinoma.

The Board acknowledges the fact that several records did describe the Veteran as having nasopharyngeal cancer.  However, the AFIP letter specifically stated that no malignancy was found in either the left pyriform sinus or nasopharynx, which is a strong indication that the Veteran did not have nasopharyngeal cancer.  Moreover, even if it were accepted that the Veteran had nasopharyngeal cancer, nasopharyngeal cancer is not a cancer of the lung, bronchus, larynx, or trachea.

While VA recognizes that certain cancers, such as respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), are associated with exposure to herbicides, the list of diseases enumerated in § 3.309(e) as presumptively caused by herbicide exposure is exclusive, and cancer of the pharynx is not on the exclusive list.  See 38 C.F.R. § 3.309(e).

The Agent Orange Act of 1991 requires that when the Secretary of VA determines that a presumption of service connection based on herbicide exposure is not warranted for health outcomes, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116 (b), (c). 

However, the NAS has specifically found that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for cancers of the pharynx.  See "Veterans and Agent Orange: Update 2010."  In that Update, cancers of the pharynx are characterized as cancers of the oral cavity, as opposed to cancers of the respiratory system.     

Thus, even if the Veteran's cancer did originate in the nasopharynx, such a finding would be insufficient to trigger presumptive service connection, as cancer of the nasopharynx is not considered to be a "respiratory cancer" for the purposes of 38 C.F.R. § 3.309(e).  Moreover, radiological studies in March 1995 showed that the Veteran's trachea, larynx, esophagus, thyroid and vascular structures in the neck were normal, with no masses identified other than the left sided neck mass.

The Veteran has argued that he received considerable treatments in the areas of the throat, but again it is not where the cancer spreads, but rather where it originated.  Here, no competent evidence has been able to identify the primary location of the Veteran's squamous cell carcinoma; and the presumptive respiratory cancers are very specific as to location and are the only locations for which service connection may presumptively be granted.  Unfortunately, close proximity of a cancer is insufficient to trigger the presumption of service connection.  Again, the NAS distinguishes between cancers of the oral cavity and the respiratory system. 

As such, the evidence does not appear to show that the Veteran had a respiratory cancer of the lung, bronchus, larynx, or trachea; and presumptive service connection is not warranted.   

Nevertheless, when entitlement to a regulatory presumption of service connection for a given disability is not found, a claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the question, then, becomes whether the Veteran's squamous cell carcinoma was directly related to his time in military service.  Unfortunately, the evidence is against such a conclusion.
 
The Veteran's cancer did not begin either in service or within one year of service separation.  Instead, it was first shown in 1995, more than 20 years after service discharge; and no competent evidence has related the cause of the Veteran's cancer to his military service.  As such, there is no evidence to support direct service connection, and service connection on that basis is not warranted.

The Board has considered the reasonable doubt doctrine, but reasonable doubt is only resolved in a veteran's favor when the totality of the evidence is in relative equipoise.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).
This is not the case here as no competent evidence has been submitted even suggesting that the Veteran's squamous cell carcinoma originated in his lung, bronchus, larynx, or trachea.  This absence of evidence simply cannot be construed as evidence that the Veteran's squamous cell carcinoma originated in his lung, bronchus, larynx, or trachea.  As such, the criteria for service connection have not been met, and the Veteran's claim is denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in September 2006, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established; and informed him of the diseases which were presumptively linked to herbicide exposure.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As noted above, the Board concluded that additional medical expertise was needed to render an equitable decision on this claim and requested a medical opinion from the Joint Pathology Center in accordance with 38 C.F.R. § 20.901(b).  [The Joint Pathology Center was founded to replace the Armed Forces Institute of Pathology, although this change has not yet been incorporated into the regulation.]  In conformance with 38 C.F.R. § 20.903, the Veteran was notified of the opinion in an April 2012 letter and given 60 days to submit any additional evidence or argument in response to the opinion.  Although he returned the form to the Board, he did not check any of the boxes indicating his choice for how he wanted the Board to proceed.  However, the letter did inform him that if we did not hear from him, we would assume he had nothing further to submit, and we would proceed to consider his appeal.  Considering his lack of any desire to the contrary, the Board is satisfied that all due process considerations have been met, and the Board can proceed.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records have been obtained, including actual pathology slides of the Veteran's cancer, and the Veteran has not alleged receiving any VA treatment for his cancer.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The pathological materials were sent for an expert medical review and an opinion was obtained, which addressed the questions posed by the Board, and has allowed the Board to be able to make a well-informed decision on the Veteran's claim.  As such, the Board concludes that the medical opinion was fully adequate.  Furthermore, because the directed development was completed, and because the Board's order was fully complied with, there is no prejudice for the Board to adjudicate this appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

Service connection for throat cancer is denied.


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


